          Case 1:19-cr-00862-VEC Document 158 Filed 05/27/20 Page 1 of 1

                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
 ------------------------------------------------------------   X     DATE FILED: 05/27/2020
 UNITED STATES OF AMERICA                                       :
                                                                :        19-CR-862 (VEC)
                 -against-                                      :
                                                                :            ORDER
 EMMANUEL BONAFE,                                               :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the Court instructed the Government to help the Clerk’s Office identify non-

conflicted counsel available to be appointed to represent Mr. Bonafe; and

        WHEREAS the Court has been informed that Ms. Valerie Gotlib is available and willing

to represent Mr. Bonafe;

        IT IS HEREBY ORDERED Ms. Gotlib is appointed to represent Mr. Bonafe pursuant to

the Criminal Justice Act as of the date of this order. Ms. Gotlib is requested to file a notice of

appearance promptly.



SO ORDERED.

Dated: May 27, 2020
      New York, NY
                                                                    ______________________________
                                                                          VALERIE CAPRONI
                                                                          United States District Judge
